DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 29 January 2021, Applicant amended claims 1, 2, and 4-9.  Claim 3 was cancelled previously by Applicant.  Claims 1, 2, and 4-10 are pending.  
Rejoinder
As indicated later in this Notice of Allowance, claims 1, 2, and 4-9 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 October 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s narrowing amendment to limitation (a) of claim 1, in combination with the arguments/evidence advanced on pages 6-7 of the Reply filed 29 January 2021, are sufficient to overcome the rejections under 35 U.S.C. 103 set forth in the previous Office action (30 October 2020), all of which are predicated on Malhotra (WO 2014/184553 A1).  The weight range of “1050 mg – 1250 mg” recited in limitation (a), which concerns the first layer, in conjunction with the weight range of darunavir base equivalent, i.e., “300 to 800 mg,” meaningfully assists in distinguishing the claims over Example 10 of Malholtra (pages 51-52), which is considered the closest prior art.  Additionally, the examiner agrees that bulk density has not been recognized as a result-effective variable in the prior art concerning bilayer tablets intended for the treatment of HIV/AIDS.  Accordingly, the combination of bulk density ranges recited in claim 1 succeeds in further distinguishing over Malholtra.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  Additional references considered for this purpose include those 
In sum, claims 1, 2, and 4-10 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
21 April 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611